Name: Commission Regulation (EC) No 2385/2002 of 30 December 2002 continuing and amending prior Community surveillance of imports of certain iron and steel products originating in certain third countries
 Type: Regulation
 Subject Matter: trade policy;  iron, steel and other metal industries;  trade;  cooperation policy;  international trade
 Date Published: nan

 Avis juridique important|32002R2385Commission Regulation (EC) No 2385/2002 of 30 December 2002 continuing and amending prior Community surveillance of imports of certain iron and steel products originating in certain third countries Official Journal L 358 , 31/12/2002 P. 0125 - 0127Commission Regulation (EC) No 2385/2002of 30 December 2002continuing and amending prior Community surveillance of imports of certain iron and steel products originating in certain third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3285/94(1) of 22 December 1994 on common rules for imports and repealing Regulation (EC) No 518/94, as last amended by Regulation (EC) No 2474/2000(2), and in particular Article 11 thereof,Having regard to Council Regulation (EC) No 519/94(3) of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83, as last amended by Regulation (EC) No 1138/98(4), and in particular Article 9 thereof,After consultations with the Advisory Committees,Whereas:(1) By Regulation (EC) No 76/2002(5) of 17 January 2002, the Commission introduced prior Community surveillance of imports of certain iron and steel products originating in third countries. That Regulation was amended by Commission Regulation (EC) No 1337/2002(6) of 24 July 2002 so as to extend the scope of the surveillance.(2) On 6 March 2002, certain Member States informed the Commission that trends in imports of certain steel products appeared to call for safeguard measures; submitted information containing the evidence available as determined on the basis of Article 10 of Regulation (EC) No 3285/94 and Article 8 of Regulation (EC) No 519/94; and requested the Commission to impose provisional safeguard measures and to open a safeguard investigation.(3) On 20 March 2002, the United States of America imposed definitive safeguard measures against a broad range of imported steel products in the form of tariff quotas and additional duties ranging from 8 % to 30 % ad valorem.(4) On 28 March 2002, the Commission initiated an investigation relating to serious injury or threat thereof to the Community producers of products like or directly competing with 21 imported steel products.(5) On the same day, on the basis of information gathered and verified prior to the initiation, provisional measures were imposed on 15 of the steel products covered by the investigation.(6) By Regulation (EC) No 1694/2002 of 27 September 2002(7), the Commission, having established that increased imports of the seven products specified in Annex 1(a) were causing serious injury to the Community producers, imposed definitive safeguard measures against those products in the form of additional duties payable on imports in excess of the relevant tariff quotas. Utilisation of these tariff quotas can be monitored on a daily basis.(7) By Regulation (EC) No 1695/2002 of 27 September 2002(8), the Commission, having established that increased imports of the 14 products specified in Annex 1(b) were threatening to cause injury to the Community producers, and that it was in the interests of the Community to do so, imposed a system of retrospective surveillance in relation to those 14 products.(8) The aforementioned systems of monitoring of the safeguard tariff quotas and retrospective surveillance provide information as to the origin of only some of the imports entering the Community market, and do not provide information as to the prices of those imports. Nor do they provide information as to the structure of future trade flows.(9) The Community's external trade statistics are not available within the periods established by Commission Regulation (EC) No 1917/2000(9), as amended by Regulation (EC) No 1669/2001(10).(10) However, available import statistics for the steel products specified in Annex 1 show the following trends, which threaten to cause injury to the Community producers:>TABLE>(11) Although certain categories of product show some decline in imports, it must be recalled that a number of steel products were subject to the EC provisional steel safeguard measures during part of this period. Further, it is clear that the international context could lead to further diversion of trade to the Community by reason of the fact that the world steel market remains unsettled and many countries have taken, or are considering, safeguard measures.(12) Indeed, since the imposition of safeguard measures across a broad range of steel products by the US in March 2002, the European Community and many countries (including Bulgaria, Canada, China, the Czech Republic, Hungary, India, Indonesia, Malaysia, Mexico and Poland) concerned by the possible impact of those and earlier measures on the world steel market, have initiated safeguard investigations relating to a range of steel products. Definitive safeguard measures have in some cases already been taken. It is therefore clear that there may be further major fluctuations in the structure of international steel trade, and in particular deflection towards the Community market which would cause injury to the Community producers.(13) At the same time, production statistics indicate that production of crude steel in the Community has fallen from 163,2 million tonnes in 2000, to 158,5 million tonnes in 2001 and 118,9 million tonnes in the first nine months of 2002. Employment in the Community producers has also declined, from 276700 in 2000 to 270000(11) in 2001, and it is predicted to decline further in 2002. There is a genuine and substantial link between the development of these economic indicators and trends in imports, and it is therefore considered that trends in imports threaten injury to the Community producers.(14) Therefore, the interests of the Community require that imports of certain steel products should continue to be subject to prior Community surveillance in order to provide advanced statistical information permitting rapid analysis of import trends.(15) Therefore, the Commission concludes that, in accordance with Article 11 of Regulation (EC) No 3285/94 and Article 9 of Regulation (EC) No 519/94, a system of a priori surveillance should continue in relation to imports of certain steel products which are destined for export to the Community. Taking into account the duration of the steel safeguard measures imposed by the United States of America in March 2002, it is appropriate that that system should continue until the end of March 2005.(16) Moreover, so as not to introduce unnecessary constraints and not to disturb excessively the activities of companies close to the borders, it is desirable to exclude imports of small quantities from the scope of the prior community surveillance. Therefore, imports whose net weight does not exceed 500 kilogrammes should be excluded from the application of this Regulation,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 76/2002 is amended as follows:1. at the end of Article 1, add:"3. Imports whose net weight does not exceed 500 kilogrammes are excluded from the application of this Regulation."2. in Article 6 replace "31 December 2002" with "31 March 2005".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 December 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 319, 31.12.1994, p. 53.(2) OJ L 286, 11.11.2000, p. 1.(3) OJ L 67, 10.3.1994, p. 89.(4) OJ L 159, 3.6.1998, p. 1.(5) OJ L 16, 18.1.2002, p. 3.(6) OJ L 195, 24.7.2002, p. 25.(7) OJ L 261, 28.9.2002, p. 1.(8) OJ L 261, 28.9.2002, p. 124.(9) OJ L 229, 9.9.2000, p. 14.(10) OJ L 224, 21.8.2001, p. 3.(11) Data not yet finalised and subject to revision.